Citation Nr: 0725653	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bladder disorder, 
to include an inflammatory lesion of the bladder wall, 
including as due to herbicide exposure.

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his wife
ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which assigned an increased rating of 
50 percent to the veteran's service-connected PTSD and also 
denied the veteran's claims for service connection for a 
bladder disorder, to include an inflammatory lesion of the 
bladder wall, including as due to herbicide exposure, and for 
coronary artery disease, to include as secondary to his 
service-connected PTSD.  The veteran disagreed with this 
decision in July 2004.  He perfected a timely appeal in 
November 2005 and requested a Travel Board hearing.  He 
clarified his hearing request in February 2006 and requested 
a Board videoconference hearing which was held before the 
undersigned Veterans Law Judge in May 2006.

The issue of entitlement to a rating in excess of 50 percent 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The medical evidence does not show coronary artery 
disease during service or for many years thereafter; the 
competent medical evidence shows that it is not linked to any 
incident of or finding recorded during service; the medical 
evidence also shows that the veteran's coronary artery 
disease was not caused or aggravated by his service-connected 
PTSD.
2.  The medical evidence does not show a bladder disorder, to 
include an inflammatory lesion of the bladder wall, during 
service or for many years thereafter; the medical evidence 
does not show a nexus between a claimed bladder disorder and 
any incident of service, to include presumed exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein; the veteran's coronary artery disease is 
not proximately due to or the result of his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310; 71 Fed. Reg. 52744 (2006).
 
2.  Service connection for a claimed bladder disorder, to 
include an inflammatory lesion of the bladder wall, to 
include as due to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the February 2004 VCAA 
notice was furnished to the veteran and his service 
representative prior to the May 2004 RO decision that is the 
subject of this appeal.  

The RO did not provide the veteran or his service 
representative with notice of the Dingess requirements.  The 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that, once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide ant pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  See also Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  

The presumption of prejudice raised by the failure to provide 
notice of the Dingess requirements is rebutted in this case 
because the preponderance of the evidence is against the 
veteran's claims for service connection for coronary artery 
disease, to include as secondary to service-connected PTSD, 
and for a bladder disorder, to include an inflammatory lesion 
of the bladder wall, including as secondary to herbicide 
exposure.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

With respect to an October 2006 amendment to 38 C.F.R. 
§ 3.310, failure to provide such notice is non-prejudicial 
because, as is explained below, it merely  codified existing 
law found in the Veterans Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995), pertaining to claims for secondary 
service connection based upon aggravation.  See 71 Fed. 
Reg. 52744 (2006).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran testified in support of his claims at a 
videoconference Board hearing in May 2006.  The veteran also 
was provided with a March 2004 VA examination, which contains 
nexus opinions relating to the veteran's heart disease and 
claimed bladder disease.  The evidence is adequate to resolve 
these claims; there is no duty to provide another examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, at his pre-induction physical examination in September 
1966, he reported no relevant medical history.  Clinical 
evaluation was completely normal.  He was not treated for 
complaints of coronary artery disease or for any bladder 
problems during active service.  The veteran reported that he 
was in good health at his separation physical examination in 
September 1968.  Clinical evaluation was again completely 
normal.  The veteran's chest x-ray was normal.  

A review of the veteran's DD-214 shows that he was awarded 
the Vietnam Service Medal w/1 Bronze Service Star, the 
Vietnam Campaign Medal, and the Combat Infantryman's Badge.  
The veteran's service personnel records show that he 
participated in the Vietnam Counteroffensive Phase II and 
Phase III.  His military occupational specialty (MOS) was an 
assistant gunner.  The veteran also is authorized to wear the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge.

A VA chest x-ray examination in August 1983 was negative for 
any findings relating to heart disease.

On VA Agent Orange Registry examination in March 1987, the 
veteran complained of left chest pain located in the left 
upper chest that occurred mostly at night and lasted for 
several hours.  He denied any nausea, vomiting, diaphoresis, 
shortness of breath, cough, upper gastrointestinal 
complaints, or palpable musculoskeletal tenderness with his 
chest pain.  He denied any preceding trauma or change in 
exercise or occupation.  He reported a family history of 
heart problems.  Physical examination showed that he was 
obese with a clear chest and a regular heart rate and rhythm 
without murmur, gallop, or rub.  The diagnosis was chest pain 
of unclear etiology, most likely a musculoskeletal-type pain.  

On VA pre-operative cardiac risk assessment prior to a 
laminectomy in September 2002, the veteran's history included 
an admission in February 2002 for a non-Q wave myocardial 
infarction.  A cardiac catheterization at that time showed 
diffuse, non-occlusive coronary artery disease, a mildly 
reduced ejection fraction of 50 percent, and moderately 
elevated left ventricle end diastolic pressure.  In April 
2002, the veteran's electrocardiogram (EKG) was negative for 
any evidence of ischemia although it was limited by 
complaints of fatigue and dyspnea.  Since April 2002, the 
veteran reported that he had not experienced any recurrent 
chest pain.  He was employed doing heavy physical labor in a 
nursery and denied any shortness of breath, dyspnea on 
exertion, paroxysmal nocturnal dyspnea (PND), lower extremity 
edema, heart palpitations, nausea, or vomiting.  Cardiac 
catheterization showed an ejection fraction of 50 percent.  
The VA examiner stated that the veteran was clinically stable 
with no evidence of congestive heart failure or valvular 
disease and a high functional status.  The impressions 
included coronary artery disease.

The veteran was hospitalized for 1 day at a VA Medical Center 
in January 2003 with a complaint of chest pain.  He reported 
that he had been chest pain free since a myocardial 
infarction in February 2002 but had begun experiencing 
fatigue, chest heaviness, and shortness of breath 3-4 weeks 
prior to this admission.  His chest pain was 3-4 out of 10 on 
a pain scale, non-radiating, and was accompanied by shortness 
of breath.  His activity was limited by fatigue and shortness 
of breath, although as recently as 1 month earlier he had 
been able to walk indefinitely without shortness of breath or 
chest pain, and he continued to do heavy lifting in his job.  
He denied any orthopnea, PND, or lower extremity swelling.  
Objective examination showed a regular heart rate and rhythm 
without murmurs, a clear chest to auscultation bilaterally, 
and trace edema in the lower extremities.  An EKG showed no 
interval changes when compared to earlier EKG's.  A chest x-
ray was unchanged from prior examinations.  The assessment on 
admission was ischemic damage.  The VA examiner also stated 
that, after examining the veteran on the day after his 
admission, "I have low suspicions for symptomatic coronary 
artery disease."

The veteran continued to receive routine outpatient VA 
treatment for coronary artery disease in 2003 and 2004.  

On VA outpatient treatment in August 2003, the veteran 
complained of obstructive genitourinary symptoms.  His 
history of a gross hematuria was noted.  The veteran reported 
that his symptoms were better than before.  He experienced 
nocturia times two, no dysuria, and occasional hesitancy.  
Genitourinary examination showed no testicular masses.  A 
digital rectal examination was normal.  

On VA heart examination in March 2004, the veteran complained 
of inflammatory lesions of the bladder.  The VA examiner 
reviewed the veteran's claims file and medical records.  The 
veteran's history included a bladder biopsy in March 2002 
that showed inflammatory lesions but no transitional cell 
carcinoma and a benign April 2002 prostate biopsy.  The 
veteran reported that he had been told by his physicians that 
his bladder lesions were pre-cancerous and a result of his 
in-service Agent Orange exposure.  The VA examiner stated 
that, in reviewing the veteran's medical records, there was 
no mention of any in-service Agent Orange exposure.  The VA 
examiner also stated that all of the veteran's bladder 
lesions were either inflammatory or not malignant and there 
was no evidence of cancer.  The veteran also reported that he 
had been told "by his physician that the outside of his 
heart is dying due to his post-traumatic stress disorder and 
his response to it."  He complained of chest pain 2 to 
3 times a week.  The VA examiner stated that the veteran's 
medical records showed that his blood pressure had been "in 
fairly good control."  The veteran stated that he could walk 
about 11/2 blocks before experiencing shortness of breath but 
he didn't necessarily experience chest pain.  He was not 
working and that he had quit his job after 20 years due to a 
dispute over his wages.  He lived on a nursery farm and 
worked around the nursery, although this work was 
increasingly hard for him to do.  The VA examiner estimated 
the veteran's metabolic equivalents (METs) as between 6-7 
which was consistent with his most recent exercise tolerance 
test.  The VA examiner concluded that it was not at least as 
likely that the veteran's heart disease was secondary to his 
PTSD; instead, the VA examiner stated that the veteran's 
heart disease was more likely secondary to his lifestyle and 
hereditary factors.  The VA examiner also concluded that 
neither the veteran's inflammatory lesion of the bladder 
wall, found in a 2002 biopsy, nor his non-malignant lesion of 
the prostate, found in 2002, was secondary to Agent Orange 
exposure.  The diagnoses were coronary artery disease, 
inflammatory lesion of the bladder wall, and non-malignant 
lesion of the prostate.

The veteran continued to receive routine VA outpatient 
treatment for his coronary artery disease and bladder 
problems in 2004 and 2005.  On VA outpatient treatment in 
August 2004, the VA urologist noted that the veteran's 
history included hematuria, lower urinary tract symptoms 
(LUTS), and an abnormal digital rectal examination.  The 
veteran's hematuria work-up was negative.  His LUTS had been 
resolved with medication.  A hypoechoic area was noted on 
trans-rectal ultrasonography.  Physical examination showed 
normal testicles and a smooth small prostate with a right 
base nodule that had been seen on previous examinations.  In 
April 2005, the VA examiner stated that the veteran's 
coronary artery disease was stable with no murmur.  On VA 
outpatient treatment in May 2005, the veteran complained of 
continuing chest pain and leg swelling.  Objective 
examination showed a regular heart rate and rhythm.  The 
impressions included single vessel coronary artery disease, 
no evidence of congestive heart failure, chest pain, and 
atypical edema.  On VA cardiac catheterization in August 
2005, the VA examiner stated that the veteran's coronary 
arteries "actually look better today than they did" in 
February 2002 after his myocardial infarction.  The diagnoses 
included coronary artery disease and a normal left ventricle 
and systolic function.

The veteran testified at his May 2006 Travel Board hearing 
that his coronary artery disease had been caused by his high 
blood pressure which he related to his experiences during 
active service in Vietnam.  He also contended that his 
inflammatory bladder lesions were the result of in-service 
Agent Orange exposure.  He stated that his bladder lesions 
were under control following surgery and with medication. 

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including coronary 
artery disease, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

As noted in the Introduction, an amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, implements the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), for secondary 
service connection on the basis of the aggravation of a non-
service-connected disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the non-service-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

A veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In 
such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e).  An inflammatory lesion of the bladder wall is 
not among the diseases listed.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  
Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).




                                                       
Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
coronary artery disease, including as secondary to service-
connected PTSD, and for a bladder disorder, to include an 
inflammatory lesion of the bladder wall, including as due to 
herbicide exposure.  Initially, the Board notes that the 
veteran's service personnel records show that he is a combat 
veteran and as he served in Vietnam, he is presumed to have 
been exposed to herbicides while on active duty.  See 
38 C.F.R. §§ 3.307, 3.309(e).  However, the preponderance of 
the relevant evidence also is against a nexus between the 
veteran's claimed bladder disorder, to include an 
inflammatory lesion of the bladder wall, and any incident of 
service, to include his exposure to herbicides.  The veteran 
was not treated for coronary artery disease or a bladder 
disorder during service or for many years thereafter.  As 
will be explained in greater detail below, the preponderance 
of the relevant evidence, to include the VA examiner's March 
2004 opinion, is against a nexus between active service and 
the veteran's currently diagnosed coronary artery disease.  
And the only competent evidence that addresses the secondary 
service connection question at hand is to the effect that the 
veteran's service-connected PTSD did not cause or aggravate 
his coronary artery disease.   Thus, service connection is 
not warranted on a direct incurrence, presumptive or 
secondary basis for the veteran's heart disease, nor is it 
warranted for claimed bladder disease on a direct incurrence 
or presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; Boyer, supra; 
Mercado-Martinez, supra; Cuevas, supra.

The veteran's earliest treatment for coronary artery disease 
occurred in February 2002, when he had a myocardial 
infarction, which is more than 30 years after his service 
separation in November 1968.  None of his post-service 
treating clinicians related his coronary artery disease to 
active service.  Further, the VA examiner concluded in March 
2004 that the veteran's coronary artery disease was less 
likely than not related to his service-connected PTSD.  The 
VA examiner instead attributed the veteran's currently 
diagnosed coronary artery disease to his lifestyle and 
hereditary factors.  There is no competent contrary opinion 
of record.

The Board also notes that veteran was first treated for a 
bladder disorder in March 2002, or more than 30 years after 
service separation, when he was diagnosed with an 
inflammatory lesion of the bladder wall.  He continued to 
receive outpatient treatment for bladder disease, although 
none of his treating VA physicians related it to any incident 
of active service, including herbicide exposure.  A bladder 
disorder is not one of the diseases for which service 
connection is available on a presumptive basis due to in-
service herbicide exposure, as the veteran also conceded in 
testimony at his May 2006 Travel Board hearing.  See 
38 C.F.R. §§ 3.307, 3.309.  The only competent opinion that 
addresses the question of a link between a bladder disorder 
and in-service exposure to herbicides, obtained in March 
2004, weighs against the claim.  

As to the veteran's assertion of a causal link between either 
of the disabilities at issue and any incident of or finding 
recorded during service or a causal relationship between 
heart disease and PTSD, the Board finds that, as a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.  

The veteran's assertions in March 2004 that he had been told 
by physicians that his inflammatory lesion of the bladder 
wall was "precancerous" and resulted from Agent Orange 
exposure and that "the outside of his heart is dying due 
to" PTSD, filtered through a lay person's sensibilities, are 
simply too attenuated to constitute competent medical 
evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 (1997), 
aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Given the lack of evidence showing treatment for coronary 
artery disease or a bladder disorder during active service or 
for decades thereafter, and considering the fact that the 
only competent evidence that addresses the contended causal 
relationships is against a nexus between active service and 
the veteran's currently diagnosed coronary artery disease and 
bladder disorder, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for coronary artery disease and for a bladder 
disorder, to include an inflammatory lesion of the bladder 
wall, including as due to herbicide exposure.  Given the only 
competent opinion that addresses the secondary service 
connection question at hand, which, as noted above clearly 
weighs against the claim, the Board must find that the 
preponderance of the evidence is also against a finding that 
the veteran's service-connected PTSD caused or aggravated his 
heart disease.  38 C.F.R. § 3.310; Allen, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD, 
is denied.

Entitlement to service connection for a bladder disorder, to 
include an inflammatory lesion of the bladder wall, including 
as due to herbicide exposure, is denied.


REMAND

In June 2006, after this appeal was certified to the Board, 
the veteran's service representative notified VA on a VA 
Form 21-4138 that the veteran had been admitted as an in-
patient to a VA Medical Center's mental health unit.  It is 
not clear whether the veteran remains an in-patient at this 
mental health unit or how long the veteran was admitted to 
this facility.  The veteran has contended throughout the 
pendency of this appeal that his service-connected PTSD is 
more disabling than the currently assigned 50 percent rating.  
Accordingly, since there may be outstanding relevant VA 
treatment records from the veteran's in-patient admission to 
a VA Medical Center's mental health unit, on remand, the 
veteran's up-to-date VA treatment records should be obtained.  
38 C.F.R. § 3.159(c)(2) (2006).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection.  However, he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Regarding the question of the veteran not receiving notice of 
the Dingess requirements prior to the decision that is the 
subject of this appeal, VA can cure this defect in timing by 
providing such notice followed by readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a Statement of the Case (SOC) to cure timing of 
notification defect).  The Veterans Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).   See also Sanders v. Nicholson, -- F.3d --, 2007 
WL 142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption").

Accordingly, the case is REMANDED for the following action:

1. Furnish the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Veterans Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for PTSD since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file, to 
include records pertaining to a recent VA 
hospitalization.  See VA Form 21-4138 
received in June 2006.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records that have not already been 
associated with the claims file.  A copy 
of any negative response(s) should be 
included in the claims file.

3.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claim of entitlement 
to a rating in excess of 50 percent for 
PTSD.  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


